Citation Nr: 1631716	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to November 1, 2009.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from September 1965 to September 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Fargo, North Dakota Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in April 2014 when, in part, the Board granted entitlement to TDIU on a schedular basis, effective November 19, 2010, and remanded entitlement to TDIU prior to November 1, 2009 on an extraschedular basis.  Inasmuch as the Veteran's service-connected right knee disability is rated 100 percent disabling effective from November 1, 2009 through November 18, 2010, the matter of entitlement to TDIU from November 1, 2009, through November 18, 2009, is rendered moot.  The claim has been characterized in consideration of the 100 percent schedular rating for the Veteran's right knee disability effective from November 1, 2009.  

In April 2016, the Veteran and his attorney submitted additional evidence, with a waiver of initial RO consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

Effective April 27, 2006, the Veteran's service-connected disabilities preclude substantially gainful employment.  





CONCLUSION OF LAW

Effective April 27, 2006, the criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Prior to November 1, 2009, service connection is in effect for tinnitus, posttraumatic stress disorder (PTSD), right knee degenerative joint disease, and right knee scars, for a combined schedular rating of 40 percent effective from April 27, 2006.  Consequently, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  He is only entitled to consideration of TDIU benefits on an extraschedular basis.  The Veteran contends that he is entitled to a TDIU rating November 1, 2009 based on his service-connected disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

The Veteran contends that he was last gainfully employed in December 2004 as a truck driver for approximately 20 years, and sold his truck and equipment in January 2005.  See Social Security Administration (SSA) Form 3369 (Work History Report)  His post-service work experience includes working as a truck driver, working on a ranch (for 2 years), mining (for 6 years), and working at a bakery.  See September 2006 PTSD VA examination.  The evidence shows that his educational background includes 4 years of high school and farm management vocational certification.  See April 2011 VA Form 21-8940.  

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities preclude his performance of substantially gainful employment effective from April 27, 2006 (date of claim).  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013).  

As noted above in the Introduction, this matter was previously before the Board in April 2014, when in part, the Board referred the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Services for consideration of entitlement to TDIU prior to November 1, 2009.  In June 2014, after a review of the Veteran's claims file, the Director of the Compensation and Pension Service opined that the evidence did not demonstrate the Veteran was unable to engage in substantially gainful employment due to his service-connected disabilities prior to November 1, 2009, and was thus not entitled to TDIU on an extraschedular basis.  Notwithstanding the opinion provided by the Director of the Compensation and Pension Service, the Board is authorized to assign an extraschedular rating when appropriate.  See Kuppamala v. McDonald, 27 Vet. App. 447, 458 (2015).  

The Board finds that it is significant that prior to his retirement, the Veteran complained of pain in his knees, especially stiffness after he sits in his truck for a long trip, and indicated that he was considering quitting his job as a truck driver.  See, e.g., October 2004 MeritCare Clinic Valley treatment record.  The Board also finds significant, and persuasive, that the Veteran has consistently reported that he quit working due to his right knee disability and associated symptomatology.  See, e.g., September 2006 PTSD VA examination (reporting his right knee forced his retirement); March 2007 joints VA examination (reporting his right knee has been problematic for years, particularly the last 5 years, but that he was unable to continue his truck driving career due to his right knee and recurring pain that was aggravated by standing, walking, and prolonged sitting); April 2007 VA treatment record (noting the Veteran wrapped his right knee with an Ace wrap to keep the swelling down and the swelling continued to recur, preventing him from driving safely anymore).  

The Board also notes that the Veteran has submitted multiple medical opinions in support of his claim.  On June 2011 general VA examination, it was noted that the Veteran developed swelling and pain in his right knee in early 200 due to accelerator use with the constant shifting from driving the truck, and that he quit working in 2004.  It was opined that the Veteran would have a great deal of difficulty going back to truck driving due to the stress on the knees from the repeated shifting.  Given reasonable accommodation, he is able to do sedentary work.  In addition, a May 2013 Individual Unemployability Assessment report found that the Veteran is unable to use any transferable skills he may have acquired over the years due to the combined effects of his ongoing right knee pain and limitation, and his PTSD-related isolation and inability to get along with others and to want to socialize at all.  After a review of the evidence of record, it was at least as likely as not that the right knee symptoms alone prevented him from securing and following a substantially gainful occupation after December 2004, and his underlying and worsening PTSD exacerbated his total unemployability.  In support of the May 2013 opinion, an April 2016 Employability Evaluation report opined that it was more likely than not the Veteran has been unable to secure and follow substantially gainful employment since 2004because of his service-connected disabilities and eventually sold his truck.  

While the June 2011 general VA examination may have opined that the Veteran was able to do sedentary work if given reasonable accommodation, the Board finds significant that the Veteran's particular work experience has never involved sedentary employment.  Moreover, given that the long trips the Veteran undertook as part of his job as a truck driver were consistently reported to be the reason for his retirement, and such trips involved prolonged sitting, the Board fails to see how sedentary employment would alter the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the preponderance of the evidence supports the Veteran's claim, and he is entitled to an award of a TDIU on an extraschedular basis effective from April 27, 2006.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.   


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities on an extraschedular basis is granted effective from April 27, 2006.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


